DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of Group I (new claims 233-252), drawn to an isolated antibody that specifically binds to human CD73 and a pharmaceutical composition thereof, and species elections of (1) A single TGFβ-binding moiety amino acid sequence of SEQ ID NO:111, (2) A single peptide amino acid sequence comprising the amino acid sequence of SEQ ID NO: 103, and (3) A single VH amino acid sequence comprising the amino acid sequence of SEQ ID NO: 27, in the reply filed on 7/13/2021 is acknowledged. Election was made without traverse in the reply filed on 7/13/2021.
Claims 206-232 were pending. Claims 206-232 have been canceled and new claims 233-252 have been added.
New claims 233-252 are considered to be part of Group I, an isolated antibody that specifically binds to human CD73 and a pharmaceutical composition thereof.
Claims 233-252 are under examination.
Priority
	This application is a U.S. application which claims priority from U.S. provisional application 62640850, filed 3/9/2018, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS submitted 7/13/2021 has been acknowledged and considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 238-243, and 245-250 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is that the term “moiety” encompasses a genus of compounds, which is not adequately described in the specification.
Claims 238-243 are drawn to an isolated antibody that specifically binds to human CD73, wherein the antibody further comprises a TGFβ-binding moiety.
Claims 245-250 are drawn to an isolated antibody that specifically binds to human CD73, wherein the antibody further comprises a VEGF-binding moiety.
Claim 239 is drawn to an isolated antibody that specifically binds to human CD73, wherein the antibody further comprises a TGFβ-binding moiety, wherein the TGFβ-binding moiety comprises an amino acid sequence that is at least 95% identical to an amino acid sequence selected from the group consisting of SEQ ID NOs: 109-112.
at least 95% identical to the amino acid sequence of SEQ ID NOs: 122.
The term “moiety” is interpreted to encompass any compound. Thus, the phrases “TGFβ-binding moiety”, and “VEGF-binding moiety”, encompass compounds that are only defined functionally. The entire genus inhibitors include compounds such as proteins, peptides, small molecules and nucleic acids.
The specification discloses examples of TGFβ-binding moieties as an extracellular domain of a human TGFβ receptor such as human TGFβR1, TGFβR2, and TGFβR3 (paragraph [0030]; Example 3, Sections 6.3.1 – 6.3.8, 6.4.2).
The specification discloses examples of VEGF-binding moieties such as an extracellular domain of a human VEGF receptor such as human VEGFR1, VEGFR2, and VEGFR3 (paragraph [0032]).
Further, the state of the art regarding TGFβ binding moieties does not disclose any other type of compounds or molecules that have the claimed function, other than anti-TGFβ antibodies and TGFβ receptors, TGFβR1, TGFβR2, and TGFβR3 and soluble extracellular domains thereof (Teixeira AF, Ten Dijke P, Zhu HJ. On-Target Anti-TGF-β Therapies Are Not Succeeding in Clinical Cancer Treatments: What Are Remaining Challenges?. Front Cell Dev Biol. 2020;8:605. Published 2020 Jul 8; Page 3, TGF-b Receptor Signaling Pathways; Page 4, ANTI-TGF-β THERAPIES AND THEIR POOR OUTCOMES IN CANCER CLINICAL TRIALS; Page 6, Column 2 – Page 8, Column 1, Interfering With Ligand-Receptor Interactions; Table 3; ). The state of the art discloses that “In the past decade(s) many studies have been devoted to delineate the dynamic role of TGF-b signaling in the multistep process of metastasis. While substantial insights were obtained, new layers of complexity and regulation continue to be discovered. Its potent pro-oncogenic activities have been targeted using a scale of selective pharmacological inhibitors. Reported results in cancer models have been very promising. Yet, outcomes observed in more than 20 cancer clinical trials using anti-TGF-b therapies lack consistency and fail to recapitulate the preclinical 
Further, the state of the art regarding VEGF-binding moieties does not disclose any other type of compounds or molecules that have the claimed function, other than anti-VEGF antibodies, an RNA aptamer, and VEGF receptors, and soluble extracellular domains thereof (Yang S, Zhao J, Sun X. Resistance to anti-VEGF therapy in neovascular age-related macular degeneration: a comprehensive review. Drug Des Devel Ther. 2016;10:1857-1867. Published 2016 Jun 2.; Table 1). The state of the art discloses that “Despite the outstanding advances made by anti-VEGF therapy, most patients require repeated injections frequently and long-term follow-up regularly…anti-VEGF therapy is a long and arduous process… Insight into the mechanisms of resistance to anti-VEGF therapy would be helpful to guiding treatment decisions regarding when to switch to other anti-VEGF drugs or choose a combination therapy or multi-target treatment” (Conclusion, last paragraph), indicating the unpredictability associated with VEGF binding moieties.
Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed TGFβ-binding moiety and VEGF-binding moiety.  Although the specification discloses a partial structure, i.e. a construct comprising an amino acid sequence of SEQ ID NO:109-112, or 122, it does not disclose the structure encompassed by the full scope of the claims wherein the TGFβ-binding moiety and VEGF-binding moiety are characterized by an amino acid sequence that shares at least 95% sequence identity with of SEQ ID NO:109-112, or 122, wherein the 5% of changes can be anywhere. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus of TGFβ-binding moieties and VEGF-binding moieties having at least 95% sequence identity with of SEQ ID NO:109-112, or 122, wherein the 5% of changes can be anywhere, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  It is known in the art that the relationship between the amino acid sequence of a protein (polypeptide) and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable (see Ngo et al., in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz, et al., (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495). There is no recognition in the art that sequence with identity predicts biological function. It is known in the art that even single amino acid changes or differences in a protein's amino acid sequence can have dramatic effects on the protein's function.  For example, conservative replacement of a single “lysine” reside at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and Cellular Biology 8:1247-1252, 1988).  Further, Leninger et al. (Elife. 2019;8:e48909. Published 2019 Oct 22) teaches: “a single conservative mutation introduced into an SMR dimer is sufficient to change the resting conformation and function in bacteria…changing a single amino acid (the building blocks that make up proteins) in one of the two subunits to make them minimally different from each other, dramatically modified the transporter’s structure and function”(Abstract). These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.
Claims 238-243 are drawn to an isolated antibody that specifically binds to human CD73, wherein the antibody further comprises a TGFβ-binding moiety. Claims 245-250 are drawn to an isolated antibody that specifically binds to human CD73, wherein the antibody further comprises a VEGF-binding moiety. The claims are therefore directed to an isolated antibody that specifically binds to human CD73, wherein the antibody further comprises a genus of TGFβ-binding moieties; and to an isolated antibody that specifically binds to human CD73, wherein the antibody further comprises a genus of VEGF-binding moieties. The specification only discloses the examples of TGFβ-binding moieties such as an extracellular domain of a human TGFβ receptor such as human TGFβR1, TGFβR2, and TGFβR3 (paragraph [0030]; Example 3, Sections 6.3.1 – 6.3.8, 6.4.2) and examples of VEGF-binding moieties such as an extracellular 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.” University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of “TGFβ-binding moiety” and the genus “VEGF-binding moiety”, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that 
Applicant was only in possession of the following moieties:
TGFβ-binding moiety which comprises an extracellular domain of a TGFβ receptor; wherein the extracellular domain of a TGFβ receptor comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 109-112.
VEGF-binding moiety which comprises an extracellular domain of a human VEGF receptor; wherein the extracellular domain of a VEGF receptor an amino acid sequence of SEQ ID NOs: 122

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNG MIN YOON/Examiner, Art Unit 1643          


/HONG SANG/Primary Examiner, Art Unit 1643